DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 and 10-19 are currently pending in the instant application. 
Claims 1-7 and 11-19 are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim 10 is rejected.

Election/Restriction & Claim Interpretation
Applicant’s election without traverse of Group II (current claim 10) with species election of compound 6, 
    PNG
    media_image1.png
    120
    94
    media_image1.png
    Greyscale
 , of formula (XIII), 
    PNG
    media_image2.png
    223
    230
    media_image2.png
    Greyscale
, in the reply filed on 06/04/2020 is acknowledged. Applicant additionally elected compounds 3, 4, and 5

    PNG
    media_image3.png
    225
    907
    media_image3.png
    Greyscale

in the reply filed on 2/7/2021 because it was previously agreed upon that the claims did not read on compound 6 due to R3. There was confusion regarding the scope of formula (XIII) and whether or not it read on compounds 3, 4, and 5. These compounds have a lactone ring that does not appear to be encompassed by formula (XIII). The confusion arises from the interpretation of ring B (which also impacts the interpretation of rings A and C). In formula (XIII), rings A, B, and C are depicted as cyclopentane rings containing one repeating group and one methylene (CH2) group each. For example, the CH2 group of ring B is highlighted here: 

    PNG
    media_image4.png
    241
    223
    media_image4.png
    Greyscale
.
According to the specification, this structure encompasses the following formulae:

    PNG
    media_image5.png
    291
    320
    media_image5.png
    Greyscale
,    
    PNG
    media_image6.png
    295
    326
    media_image6.png
    Greyscale
, and    
    PNG
    media_image7.png
    285
    322
    media_image7.png
    Greyscale
, as well as compounds 3 through 6:

    PNG
    media_image8.png
    188
    1017
    media_image8.png
    Greyscale

because rings A, B, and C may optionally contain a heteroatom. See claim 10 and pp. 21-24 of the specification. Therefore, what appears to be a methylene group in rings A, B, and C is presumably intended to represent a ring member atom that includes both non-hetero- and heteroatoms. Regardless, the scope of amended R3 excludes methyl, so the compounds 3-6 are no longer encompassed by the claim regardless of how ring B is interpreted. Nevertheless, the discrepancy is addressed in the 112(b) rejection previously set forth, which rejection is reiterated in this Office Action with clarifying details as an understanding of the invention, from unclear claim(s), continues to develop.
The invention has been examined in accordance with MPEP 803.02. Since the elected compounds 3-6 are no longer embraced by the claims, the search was further extended. However, a significant search cannot be completed because the meaning of rings A-C is unclear and the lack of a significant shared structural feature prohibits a comprehensive search. A limited search was conducted on the preparation of 
    PNG
    media_image9.png
    221
    224
    media_image9.png
    Greyscale
(where R1 is instant R3), which constitutes a proper Markush group pursuant to Federal Register, Vol. 76, No. 27, dated February 9, 2011, page 7166 (middle column):
“Under principles of compact prosecution, the examiner should also require the applicant to elect a species or group of indistinct species for search and examination (i.e., an election of species). If the examiner does not find the species or group of indistinct species in the prior art, then the examiner should extend the search to those additional species that fall within the scope of a permissible Markush claim. In other words, the examiner should extend the search to the species that share a single structural similarity and a common use. The improper Markush claim should be examined for patentability over the prior art with respect to the elected species or group of indistinct species…within the scope of a proper Markush claim.”

Subject matter not embraced by the scope searched (i.e., the proper Markush group above) is therefore withdrawn from further consideration.  Claims 1-7 and 11-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Amendment
The amendment filed on 4/11/2022 is not compliant with the requirements of 37 CFR 1.121(c) because text was deleted from claim 10 without proper annotation. The deleted text was removed without using strike-through or double brackets. However, because the reply appears bona fide, the amendment has been entered at the Examiner’s discretion in order to advance prosecution. Appropriate correction of claim 10 is required, by showing the text that was deleted using strike-through or double brackets. 

	
Response to Arguments
Applicant's remarks filed on 10/11/2021 and 4/11/2022 have been fully considered and are addressed below:
35 USC 112(a) Rejections
The rejection of claims 8-10 for lacking written description has been reconsidered upon reviewing the specification, which appears to convey to a PHOSITA that the inventor had possession of the full scope of the claimed process in view of the subgenera and examples disclosed. This rejection has been withdrawn.
35 USC 112(b) Rejections
The rejection of claims 8-10 for being indefinite has been overcome for claims 8-9, which have been cancelled, but not for claim 10. Claim 10 was rejected on two grounds: (a) for failing to particularly point out and distinctly claim the invention due to formula (XIII) being unclear in view of the specification, and (b) for missing essential steps. 
Regarding the first issue, Applicant discusses the definition of Rings A, B and C, which allows for a heteroatom in the ring. See, e.g., Remarks p. 14 (10/11/2021). This definition is not disputed; however, it does not resolve the indefiniteness of formula (XIII) which shows a methylene group where Applicant alleges a heteroatom may reside. This rejection is maintained.
Applicant did not address the second issue in the most recent remarks (but addressed the issue on 2/7/2021); however, upon further consideration and review of the specification, the rejection is withdrawn. 
Improper Markush Grouping Rejection
The improper Markush rejection of claims 8-10, has been overcome for claims 8-9, which have been cancelled, but not for claim 10. Applicant argues that the rejection is moot in view of the amendments made to the claims. This is not found persuasive because the structure of formula (I) does not have a fixed core structure. Likewise, the structure of formula (XIII) does not have a fixed core structure. There is no fixed core structure in either of these formula due to the variability of the A ring in formula (I) and of rings A, B, and C in formula (XIII). Since there is no common core, there is no significant structural feature shared by all the species of formula (I) and, separately, of formula (XIII). Note that formula (I) need not (and cannot) share the same core as formula (XIII) due to their fundamentally different chemical designs. Furthermore, the compounds of formula (I) do not belong to a recognized class of chemical compounds. The same applies to the compounds of formula (XIII). The rejection is maintained.
35 USC 102 Rejection
The 102(a)(1) rejection of claims 8-10 over Das et al. Org. Lett. 2014, 16, 2618-2621 has been overcome by the amendment to R3 that excludes hydrogen and its obvious variant, methyl. The rejection has been withdrawn.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Line 1 of claim 10 recites “preparation of compound of” which should be rephrased as “preparation of a compound of” for proper grammar.
Markush groups R1, R14-R17, R2, R18-R19, R3, R20-R24, R4-R6, R7 and the substituents of Rings A-C are all written in improper Markush format because a conjunction (i.e., “and” or “or”) is missing between the last two species of each Markush group.
Lines 7-8 of claim 10 recites “are independently is” which should be replaced with “[[are] independently is” for proper grammar.
A sentence-ending period appears at the end of the R3 Markush group, which period should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 10 is drawn to the synthesis of a compound of formula (XIII)
    PNG
    media_image4.png
    241
    223
    media_image4.png
    Greyscale
.  According to this drawing, it appears there needs to be a CH2 next to the C(=O) in Ring B and that ring C should be fused to ring A below the CH2 group.  However, according to the specification, this structure encompasses the following formulae:

    PNG
    media_image5.png
    291
    320
    media_image5.png
    Greyscale
,    
    PNG
    media_image6.png
    295
    326
    media_image6.png
    Greyscale
, and    
    PNG
    media_image7.png
    285
    322
    media_image7.png
    Greyscale
, as well as compounds 3 through 6:

    PNG
    media_image8.png
    188
    1017
    media_image8.png
    Greyscale

because rings A, B, and C may optionally contain a heteroatom. See claim 10 and pp. 21-24 of the specification. Therefore, what appears to be a methylene group in rings A, B, and C is presumably intended to represent a ring member atom that includes both non-hetero- and heteroatoms. This raises the question as to whether the shared fused atoms can also be heteroatoms. This renders the claim unclear because the structure depicted for formula (XIII) is not consistent with what a person of ordinary skill would interpret. Even though Applicant may serve as their own lexicographer, the structure of formula (XIII) is so incongruent with conventional chemical language that the interpretation in the specification appears illogical. Therefore, the claim is indefinite. 



Claim Rejections – Improper Markush Group
Claim 10 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations:
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. 
Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of a compound of formula I
    PNG
    media_image10.png
    165
    172
    media_image10.png
    Greyscale
 and a compound of formula XIII 
    PNG
    media_image11.png
    216
    187
    media_image11.png
    Greyscale
is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: It cannot be said that all members of the Markush group have a single structural similarity.  Specifically, the species of each Markush group do not share a “single structural similarity” because there are no required structural features in common such that each member of formula I, or of formula XIII would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds.  The variables ring A, ring B, ring C, C(n), C(m) and C(l) prevent the core structure from being an art-recognized physical or chemical class.  Although compounds of formula I are recited to be used in the synthesis of compounds of formula XIII, the scope of compounds encompassed by compounds of formula I do not have a single structural similarity.  
For example, ring A is recited to be an optionally saturated or unsaturated ring optionally having at least one heteroatom and can optionally be substituted.  Further within ring A, C(n) is recited to be 
    PNG
    media_image12.png
    116
    744
    media_image12.png
    Greyscale
with n selected from an integer of 1 to 10.  Therefore ring A can be a 5 to 14 membered carbocyclic ring in addition to having optional heteroatoms within the ring structure.  Similarly, rings B and C can also have C(m) and C(l) which are recited to be 

    PNG
    media_image12.png
    116
    744
    media_image12.png
    Greyscale
with m and l recited to be an integer from 1 to 10.  There is no substantial core structure that is shared by all species within Formula I or XIII.  In fact, compounds of formula I and XIII are drawn to multiple core structures and claim a variety of species that are structurally distinct due to their unique core structures.  A compound that has an “O” in the ring structure is different than a compound that has a “S” or no heteroatoms in the rings structure.
In addition, each alternatively usable member of the Markush group does not share a common use.  Rather, the specification discloses that the compounds of formula I and XIII appear to be used in the synthesis of compounds used in the activation (or binding) to the TRPV1 receptor and can be used to treat pain and pain related disorders and symptoms.  However, there is no common core in the compounds of formula I and XIII known to be used to make compounds capable of mimicking the analgesic effect of the natural TRPV1 agonists.  Although the claim is drawn to the synthesis of the compounds (i.e. a process of synthesizing a compound of formula VIII) rather than the compounds themselves, the compounds still do not meet the proper Markush grouping requirements.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592. The examiner can normally be reached 10 am-6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626